Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including amendments thereto) with respect to the Common Stock, par value $.10 per share, of EMS Technologies, Inc. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated February 1, 2011 MMI INVESTMENTS, L.P. By: MCM Capital Management, LLC General Partner By: /s/ Jerome J. Lande Jerome J. Lande Executive Vice President MMI PLUS, L.P. By: MCM Capital Management, LLC General Partner By: /s/ Jerome J. Lande Jerome J. Lande Executive Vice President MCM CAPITAL MANAGEMENT, LLC By: /s/ Jerome J. Lande Jerome J. Lande Executive Vice President /s/ Clay B. Lifflander CLAY B. LIFFLANDER /s/ Jerome J. Lande JEROME J. LANDE /s/ Carroll R. Wetzel, Jr. CARROLL R. WETZEL, JR. /s/ Theodore E. Martin THEODORE E. MARTIN /s/ Samme L. Thompson SAMME L. THOMPSON
